
	
		II
		111th CONGRESS
		2d Session
		S. 3908
		IN THE SENATE OF THE UNITED STATES
		
			September 29, 2010
			Mr. McCain introduced
			 the following bill; which was read twice and referred to the
			 Committee on Energy and Natural
			 Resources
		
		A BILL
		To ensure that private property, public safety, and human
		  life are protected from flood hazards that directly result from post-fire
		  watershed conditions that are created by wildfires on Federal
		  land.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Burn Area Flood Prevention Act of
			 2010.
		2.PurposeThe purpose of this Act is to ensure that
			 private property, public safety, and human life are protected from flood
			 hazards that directly result from post-fire watershed conditions that are
			 created by wildfires on Federal land.
		3.DefinitionsIn this Act:
			(1)AdministratorThe term Administrator means
			 the Administrator of the Federal Emergency Management Agency.
			(2)Affected
			 areaThe term affected area means the area
			 that—
				(A)suffered damage
			 as a result of wildfire or flash flooding beginning on June 20, 2010;
			 and
				(B)is depicted on
			 the Arizona Division of Emergency Management map entitled Schultz Flood
			 #1 Operations Map and dated August 3, 2010.
				(3)Federal
			 landThe term Federal land means—
				(A)public lands (as
			 defined in section 103 of the Federal Land Policy and Management Act of 1976
			 (43 U.S.C. 1702));
				(B)units of the
			 National Park System;
				(C)refuges of the
			 National Wildlife Refuge System;
				(D)land held in
			 trust by the United States for the benefit of Indian tribes or members of an
			 Indian tribe; and
				(E)the National
			 Forest System (as defined in section 11(a) of the Forest and Rangeland
			 Renewable Resources Planning Act of 1974 (16 U.S.C. 1609(a))).
				(4)SecretaryThe
			 term Secretary means the Secretary of the Army, acting through the
			 Chief of Engineers.
			(5)Task
			 ForceThe term Task Force means the Schultz Fire
			 Flooding Area Task Force established by section 6(b).
			4.Clarification of
			 FLAME Wildfire Suppression Reserve Fund authoritySection 502(c) of the Federal Land
			 Assistance, Management, and Enhancement Act of 2009 (43 U.S.C. 1748a(c)) is
			 amended by inserting and burn area responses, including flood
			 prevention, after events.
		5.Insurance
			 coverage for private properties affected by flooding from Federal
			 landsSection 1306(c)(2)(B) of
			 the National Flood Insurance Act of 1968 (42 U.S.C. 4013(c)(2)(B)) is
			 amended—
			(1)in subparagraph (A), by striking
			 or at the end;
			(2)in subparagraph (B), by striking the period
			 at the end and inserting ; or; and
			(3)by adding at the
			 end the following:
				
					(C)the initial purchase of flood insurance
				coverage on a determination by the Director that the waiting period should be
				waived for private property that is affected by flooding on Federal land
				affected by
				wildfire.
					.
			6.Schultz Fire
			 flooding area assistance
			(a)FindingsCongress
			 finds that—
				(1)on June 20, 2010,
			 the Schultz wildfire began burning in the Coconino National Forest on Federal
			 land that is located approximately 4 miles north of the City of Flagstaff,
			 Arizona;
				(2)the Schultz Fire
			 burned for 10 days, destroyed more than 15,000 acres of Forest Service land,
			 and prompted the evacuation of approximately 400 homes before being 100 percent
			 contained on June 30, 3010;
				(3)the Schultz Fire
			 severely burned a large portion of the forest along the steep terrain on the
			 east side of the San Francisco Peaks, leaving little ground vegetation to
			 absorb and retain rainwater;
				(4)on July 6, 2010,
			 the Forest Service Burn Area Emergency Response Team issued a hydrology
			 specialist report that assessed post-fire watershed conditions and determined
			 that there was a constant daily flooding threat to nearby communities from
			 summer monsoon storms;
				(5)on July 7, 2010,
			 community meetings were held urging residents to purchase flood insurance for
			 the affected area, which had not previously been designated as a flood
			 plain;
				(6)on July 20, 2010,
			 after nearly 2 inches of rain fell in less than 1 hour, flash flooding occurred
			 in the unincorporated communities downstream from the Schultz wildfire burn
			 area in Coconino County;
				(7)widespread
			 flooding and debris disrupted public infrastructure, damaged approximately 32
			 homes in the communities of Doney Park, Timberline, Hutchison Acres, and
			 Wupatki Trails Estates, and killed a 12-year-old girl;
				(8)affected
			 homeowners who purchased flood insurance were not eligible for coverage under
			 the National Flood Insurance Program at the time of the loss because of the
			 statutorily mandated 30-day waiting period before flood insurance coverage
			 takes effect; and
				(9)because the
			 Schultz Fire occurred on Forest Service land and has affected private property,
			 public safety, and human life, the Federal Government is obligated to provide
			 an appropriate level of disaster assistance, including Federal flood insurance
			 to homeowners.
				(b)Schultz Fire
			 Flooding Area Task Force
				(1)EstablishmentThere
			 is established the Schultz Fire Flooding Area Task Force.
				(2)MembershipThe
			 Task Force shall consist of members who have expertise in Federal disaster
			 management and assistance, flood prevention and mitigation, forestry, wildfire
			 management and recovery, civil engineering, soil conservation, or watershed
			 protection, including representatives from—
					(A)the Federal
			 Emergency Management Agency;
					(B)the Corps of
			 Engineers;
					(C)the Forest
			 Service;
					(D)the Natural
			 Resources Conservation Service;
					(E)the United States
			 Geological Survey;
					(F)State and local
			 governments;
					(G)community-based
			 organizations and other interested parties; and
					(H)any other entity
			 the Administrator determines to be appropriate.
					(3)ChairThe
			 Administrator shall be the Chair of the Task Force.
				(4)DutiesFor
			 the affected area, the Task Force shall—
					(A)coordinate the
			 efforts of the entities represented on the Task Force to implement interim and
			 long-term flood protection systems; and
					(B)identify existing
			 and potential—
						(i)funding;
						(ii)technical
			 assistance;
						(iii)general
			 investigations; and
						(iv)construction of
			 flood protection projects.
						(5)ReportNot
			 later than 120 days after the date of enactment of this Act, the Administrator
			 shall submit to the appropriate committees of Congress a report describing the
			 findings and work of the Task Force.
				(6)Application of
			 the Federal Advisory Committee ActThe Task Force shall not be
			 considered an advisory committee under the Federal Advisory Committee Act (5
			 U.S.C. App.).
				(c)Flood
			 protection system study
				(1)In
			 generalNot later than 90 days after the date of enactment of
			 this Act, the Administrator, in coordination with the Secretary and the
			 Secretary of Agriculture, shall carry out a detailed study of the affected area
			 to evaluate the potential of integrating projects and programs of the Corps of
			 Engineers, the Federal Emergency Management Agency, and the Department of
			 Agriculture into a comprehensive, long-term flood protection system for the
			 affected area.
				(2)InclusionsThe
			 study under paragraph (1) shall include—
					(A)an evaluation of
			 existing hazardous flood conditions in the affected area;
					(B)identification of
			 additional risks associated with flood events in the affected area that would
			 be equal to or greater than the July 20, 2010, flood event; and
					(C)a sediment and
			 geotechnical analysis that describes soil conditions and the risk level for
			 landslides.
					(d)Disclosure of
			 Equal Access to Justice Act payments
				(1)In
			 generalNot later than 30 days after the date of enactment of
			 this Act, the Attorney General shall submit to Congress a report on the amount
			 of fees and other expenses awarded pursuant to section 2412 of title 28, United
			 States Code, and section 504 of title 5, United States Code, in connection with
			 the Jack Smith/Schultz Fuels Reduction Healthy Forest Restoration
			 Project.
				(2)InclusionsThe
			 report under paragraph (1) shall include—
					(A)the name of the
			 party seeking the award of fees and other expenses;
					(B)the name of the
			 administrative law judge in the case;
					(C)the disposition
			 of the application, including any appeal of action taken on the application;
			 and
					(D)the hourly rates
			 of attorneys and expert witnesses awarded, as stated in the application.
					(3)Agency
			 cooperationThe Secretary of Agriculture shall provide the
			 Attorney General with such information as is necessary for the Attorney General
			 to carry out this section.
				
